Exhibit 10

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of January 1, 2006, by and
between HyperFeed Technologies, Inc. (“Company”), and Paul Pluschkell
(“Employee”).

RECITALS



1.   The Company believes that Employee possesses unique skills, knowledge, and
experience and has demonstrated such skills, knowledge, and experience in
pursuing the Company’s goals.



2.   The Company believes it is imperative that it be able to rely upon
Employee’s skills and services for a reasonable time in the future.

AGREEMENT

In consideration of the foregoing, the parties agree and intend to be legally
bound as follows:



1.   Employment and Term:

The Company hereby engages Employee and Employee hereby accepts such engagement
on the terms and conditions set forth herein for a period beginning January 1,
2006 through and including December 31, 2006.



2.   Duties:



  (a)   Employee has been elected by the Board of Directors to the position of
Chief Executive Officer of the Company. Employee shall perform the duties
customarily performed by persons in the position of chief executive officer, and
such other duties as the Board of Directors of the Company shall assign to
Employee from time to time.



  (b)   Employee shall fulfill the duties of the Company’s Chief Executive
Officer as defined by the Company’s By-Laws.



  (c)   Employee shall devote such time and efforts to completing and fulfilling
his duties as is reasonably necessary to maximize the success of the Company’s
business.



3.   Compensation:



  (a)   Base Salary. During the term of this Agreement, as compensation for the
proper and satisfactory performance of all duties to be performed by Employee
hereunder, Company shall pay to Employee a base salary of $360,000 per year,
payable in accordance with the normal payroll practices of the Company, less
required deductions for state and federal income tax withholding, social
security and other required payroll taxes.



  (b)   Employee Benefits. Employee shall be entitled to the standard employee
benefit package made available to employees of the Company, subject to the
terms, conditions and restrictions stated in that package and the applicable
benefit plan documents. Notwithstanding the preceding sentence, the termination
payments available under Exhibit A of this Agreement shall be in lieu of any
standard severance benefits payable to Employee under the severance program
available generally to employees of Company.

1





Company shall have the right at any time to prospectively amend, modify or
eliminate employee benefits, which changes shall become effective immediately.



  (c)   Incentive Award. Employee may be eligible to receive an annual incentive
award/bonus based on the performance of the Company, in the sole discretion of
the Chairman of the Board of Directors.



4.   Termination.



  (a)   If Employee’s employment is terminated by the Company without cause, as
defined in the HyperFeed Employee Handbook, Employee shall be entitled to
receive a lump sum payment of 100% of his current annual base salary.



  (b)   The payment specified in (a) above shall be made after deduction of all
payroll taxes, including state and federal withholding taxes.



5.   Confidential Information:



  (a)   Company Information. Employee agrees at all times during the term of
this Agreement and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company. Employee understands that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers (including, but
not limited to, customers of the Company on whom Employee called or with whom
Employee became acquainted during the term of Employee’s employment), markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
or other business information disclosed to Employee by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment. Employee further understands that Confidential Information does
not include any of the foregoing items that has become publicly known and made
generally available through no wrongful act of Employee or of others who were
under confidentiality obligations as to the item or items involved.



  (b)   Third Party Information. Employee recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee’s
work for the Company consistent with the Company’s agreement with such third
party.



6.   Conflicting. Employment.

Employee agrees that, during the term of his employment with the Company, he
will devote all of his time and energy to the Company, and will not engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which the Company is now involved or becomes involved
during the term of Employee’s employment, nor will he engage in any other
activities that conflict with his obligations to the Company.



7.   Covenant not to Compete.

Employee acknowledges that the Company has invested substantial time, effort and
expense in compiling its confidential, trade secret information and in
assembling its present staff of personnel. In order to protect the
confidentiality of the Company’s proprietary trade secret information, Employee
agrees that, during his employment and for 12 months from the day that he cease
being an employee of the Company, he shall not directly or indirectly, without
the prior written consent of the Company, (i) approach, contact, or otherwise
communicate to solicit business from any customer of the Company who he obtained
knowledge of through his employment with the Company; (ii) approach, contact or
otherwise communicate to solicit business from any customer of the Company with
the use or assistance of Confidential Information of the Company; or (iii) use
Confidential Information of the Company to interfere with the business
relationship of the Company or the Company’s subsidiaries with any customers
which are presently existing, or which are existing on the date of termination
of Employee’s employment with the Company, in connection with a competing
business purpose.



8.   Return of Company Documents.

Employee agrees that, at the time of leaving the employ of the Company, he will
deliver to the Company (and will not keep in his possession, recreate or deliver
to anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by Employee pursuant to his employment with the
Company or otherwise belonging to the Company, its successors or assigns. In the
event of the termination of Employee’s employment, Employee agrees to sign and
deliver a certification stating he has fully compiled with this provision.



9.   Notification of New Employer.

In the event that Employee ceases to be an employee of the Company, Employee
hereby grants consent to the Company to notify Employee’s new employer of
Employee’s rights and obligations under this Agreement.



10.   Solicitation of Employees.

Employee agrees that for a period of twelve (12) months immediately following
the termination of his employment with the Company, whether with or without
cause, he shall not either directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees to leave their employment, or take away
such employees, or attempt to solicit, induce, recruit, encourage or take away
employees of the Company, either for himself or for any other person or entity.



11.   Code of Ethics.

Employee agrees to sign and comply with the Code of Ethics previously adopted by
the Company’s Board of Directors.



12.   Representations by Employee.

Employee agrees to execute any proper oath or verify any proper document
required to carry out the terms of this Agreement. Employee represents that his
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired

2

by him in confidence or in trust prior to his employment by the Company.
Employee has not entered into, and will not enter into, any oral or written
agreement in conflict herewith.



13.   Assignment.

This Agreement may not be assigned by either party without the prior written
consent of the other.



14.   Waiver of Breach.

Failure to insist upon strict compliance with any of the terms, promises or
conditions of this Agreement shall not be deemed a waiver of such terms, promise
or condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power, unless specifically stated.



15.   Severability.

The invalidity or unenforceability of any provisions hereof shall in no way
affect the validity or enforceability of any other provision.



16.   Modification.

This Agreement cannot be amended, changed, modified, or discharged except by an
agreement in writing signed by both the Company and Employee.



17.   Governing Law.

This Agreement and the performance of this Agreement shall be governed by the
laws of the state of Illinois.



18.   Entire Agreement.

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, and no representations, inducements, promises or
agreements, oral or written, between the parties, not embodied herein shall have
any force or effect.



19.   Arbitration.

The parties to this Agreement hereby agree that any and all disputes relating to
this Agreement shall be resolved by mandatory, binding arbitration under the
commercial arbitration rules of the American Arbitration Association. The site
for all arbitration hearings shall be San Diego County, California. Each party
shall bear all of his/its own costs related to arbitration matters.



20.   Other Agreements.

Employee represents and warrants to the Company that there is no agreement
between him and any other person, firm or corporation concerning the performance
of services under this Agreement or which in any way might prevent Employee from
performing his obligations under this Agreement.

3

The undersigned parties have signed this Employment Agreement as of January 1,
2006.

“EMPLOYEE”

/s/ Paul Pluschkell
Paul Pluschkell

“COMPANY”

/s/ Gemma Lahera
HyperFeed Technologies, Inc.


By: Gemma Lahera
Title: Principal Accounting Officer

4